DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 102	3
A. Claims 1, 2, 4-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over CN 109713355 A (“Liu”, hereafter) as evidenced by either of the admissions in the Instant Application and the article by Yao, et al. entitled “Layer-by-Layer Assembled Conductive Metal–Organic Framework Nanofilms for Room-Temperature Chemiresistive Sensing” (“Yao”, hereafter).	3
III. Claim Rejections - 35 USC § 103	8
A. Claims 7 and 8 are is rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by either of the admissions in the Instant Application and Yao, as applied to claim 1, and further in view of CN 108539019 (“Shi”, hereafter).	8
B. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by either of the admissions in the Instant Application and Yao and further in view of the article by Wu, et al. entitled “Porous Field-Effect Transistors Based on a Semiconductive Metal–Organic Framework” J. Am. Chem. Soc. 2017, 139, 4, 1360–1363 (“Wu”, hereafter).	9
IV. Response to Arguments	13
Conclusion	14


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 4-6, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being unpatentable over CN 109713355 A (“Liu”, hereafter) as evidenced by either of the admissions in the Instant Application and the article by Yao, et al. entitled “Layer-by-Layer Assembled Conductive Metal–Organic Framework Nanofilms for Room-Temperature Chemiresistive Sensing” (“Yao”, hereafter).
All citations to Liu are from the attached machine language translation.
With regard to claim 1, Liu discloses in Figs. 5-6, and the associated discussion at page 8, line 1 to page 9, line 11,
1. (Currently Amended) A field effect transistor [“Field Effect Transistor (FET)”, p. line 15 and the captions in Figs. 5 and 6] comprising: 
[1] a substrate;  [p. 8, lines 3, 34]
[2] a source electrode; [3] a drain electrode;   
“Then, the substrate on which the EC-MOFs film is grown is placed in a thermal evaporation apparatus, and the two Au electrodes shown in FIG. 5 are thermally evaporated on the film by means of a stainless steel mask, and two precious metal wires are extracted by means of the conductive silver paste. As the source and drain, connect the test instrument.” (Liu: p. 8, lines 24-28; p. 8, line 47 to p. 9, line 1)

[4] a gate electrode; and   
“A conductive layer as shown in FIG. 5 is thermally evaporated on the substrate by means of a stainless steel mask, and a noble metal wire is taken up as a gate of a Field Effect Transistor (FET) by means of a conductive silver paste for connecting the test instrument.” (Liu: p. 8, lines 13-16 and 44-47).

[5] a metal organic framework film as a semiconductor layer on the substrate,  
“A solution of 0.01 mol/L of copper acetate and a solution of 1 mol/L of HHTP organic ligand in methanol were placed, and the above substrate was fixed on a substrate, and MOFs were grown on the surface [i.e. the surface of the substrate] on which the conductive layer was not vapor-deposited.  First, take 3 mL of copper acetate solution, spray for about 20 seconds, then rinse with 4 mL of ethanol and blow dry with nitrogen.  Immediately afterwards, 6 mL of a HHTP organic ligand in methanol was sprayed for about 40 seconds, followed by rinsing with 4 mL of ethanol and drying with nitrogen. This is a cycle in which the thickness of the grown film is one layer, and this step is repeated to grow a film of a specific thickness.”  (Liu: p. 8, lines 16-24)

[6a] wherein the metal organic framework film has a stacked structure [because of the repetitive cycles; also p. 2, lines 16-19; p. 4, lines 34-38; ], 
[6b] a plurality of crystalline structures in which organic ligands [HHTP (supra)] having a π-conjugated skeleton [i.e. triphenylene portion of HHTP as shown in ¶ 47 of the Instant Application]  and three or more coordinating functional groups [i.e. 6 hydroxy groups (-OH) per HTTP molecule, as shown in ¶¶ 47 and 51 of the Instant Application], and 
[6c] metal ions [Cu2+ (supra)] are coordinated to be developed in a planar direction of the substrate are stacked via a π-π interaction in the stacked structure  [as evidenced by admissions in the Instant Application at ¶¶ 50-55], 
[7a] wherein the crystalline structures each have pores [Liu at p. 2, lines 12-14] formed by the coordination of the organic ligands and the metal ions, and
[7b] the pores in the adjacent crystalline structures communicate with one another to form communication pores in a film thickness direction in the stacked structure, and
“[T]he electron conductive metal organic framework film is a conductive porous crystalline material formed by self-assembly of metal ions or metal ion clusters and organic ligands by coordination bonds” (Liu: p. 2, lines 12-14; emphasis added).  As additional evidence, see admissions in the Instant specification at paragraphs [0050]-[0055].  As additional evidence see Fig. 1 of Yao.

[8] the π-conjugated skeleton has a polycyclic aromatic hydrocarbon structure [i.e. the triphenylene portion of the HTTP] having three-fold rotational symmetry [as shown in ¶¶ 47 and 51 of the Instant Application] or four-fold rotational symmetry, the three or more coordinating functional groups [i.e. 6 hydroxy groups (-OH) per HTTP molecule, as shown in ¶¶ 47 and 51 of the Instant Application] of the π -conjugated skeleton are hydroxy group or carboxylic acid group, and 
[9] wherein the field effect transistor is a top-contact type  [because the source and drain electrodes are on the top surface of the MOF as consistent with Fig. 1A of the Instant Application, as explained under Examples 5 and 6 of Liu at pp. 8-9 and shown in Figs. 5 and 6].  

With regard to features [6a]-[6c], [7], and [8] of claim 1, because Liu makes the same MOF of Cu3(HTTP)2 by the same “layer-by-layer” process (Liu at p. 2, lines 34-36 and p. 8, lines 16-24; and p. 9, lines 1-9) as used in the Instant Application (Instant Specification at ¶¶ 61 and 53-55), it is held absent evidence to the contrary, that each of features [6a]-[6c], [7], and [8] of claim 1 directed to the structure and configuration of the MOF of Cu3(HTTP)2, including the stacking, the crystalline structure, and the corresponding pores, are inherently met by the MOF of Cu3(HTTP)2 of Liu.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
Additional evidence of the stacking, the crystalline structure, and the corresponding pores is found in Yao, which teaches a MOF of Cu3(HTTP)2 formed by the layer-by-layer process and shows the structure of the MOF of Cu3(HTTP)2 having each of the stacking, the crystalline structure, and the corresponding pores (Yao: pp. 16510-16511 and especially Fig. 1).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 1.

With regard to claims 2, 4, and 5, Liu further discloses,
2. The field effect transistor according to claim 1, wherein the field effect transistor is a bottom-gate and top-contact type  [because the gate is the first element deposited on the substrate, and then the MOF on the gate, and then the source and drain electrodes on the MOF as explained under Examples 5 and 6 of Liu at pp. 8-9 and shown in Figs. 5 and 6].  
4. (Currently Amended) The field effect transistor according to claim 1, wherein the polycyclic aromatic hydrocarbon structure [i.e. HHTP] has a triphenylene structure, a pyrene structure, or a perylene structure [as evidenced by each of the Instant Application and Yao (supra)].
5. (Original) The field effect transistor according to claim 1, wherein the organic ligand has a three-fold rotational symmetry [as evidenced by each of the Instant Application and Yao (supra)].  

With regard to claims 6, 12, and 13, Liu further discloses,
6. (Currently Amended) The field effect transistor according to claim 1, wherein the metal ions are copper ions [Liu (supra)].
12. (New) The field effect transistor according to claim 1, wherein the organic ligand is 2,3,6,7,10,1 1-hexahydroxytriphenylene (HHTP).  
13. (New) The field effect transistor according to claim 12, wherein the metal ions are copper ions.   
That the MOF in the FETs in Figs. 5 and 6 is Cu3(HTTP)2, see Liu translation at p. 1, lines 25-27; p. 2, lines 30-32, p. 3, lines 23-24 and 29-32; p. 4, lines 30-38; p. 5, lines 42-48; p. 8, lines 16-24; and p. 9, lines 1-9.

With regard to claim 9, Liu further discloses,
9. (Original) The field effect transistor according to claim 1, wherein the metal organic framework film is formed by a LBL method, and the LBL method includes applying a metal ion-containing solution containing the metal ions over the substrate and applying an organic ligand-containing solution containing the organic ligands over the substrate [Liu at p. 2, lines 34-36 and p. 8, lines 16-24; and p. 9, lines 1-9, as explained under claim 1].

With regard to claim 11, Liu further discloses,
11. (Original) A method of manufacturing the field effect transistor according to claim 1, the method comprising forming the metal organic framework film by LBL method including:
[1]  applying a metal ion-containing solution [e.g. copper acetate solution] containing the metal ions [Cu2+] over the substrate; and 
[2] applying an organic ligand-containing solution [e.g. HHTP solution] containing the organic ligands [e.g. HHTP] over the substrate  [Liu at p. 2, lines 34-36 and p. 8, lines 16-24; and p. 9, lines 1-9, as explained under claim 1].


III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 7 and 8 are is rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by either of the admissions in the Instant Application and Yao, as applied to claim 1, and further in view of CN 108539019 (“Shi”, hereafter).
Claims 7 and 8 read,
7. (Original) The field effect transistor according to claim 1, wherein the gate electrode is an aluminum electrode.
8. (Original) The field effect transistor according to claim 7, wherein the aluminum electrode has a surface on which an aluminum oxide as a gate insulating layer is formed.
The prior art of Liu as evidenced by either of the admissions in the Instant Application and Yao, as explained above, discloses each of the features of claim 1. 
Liu does not teach that the gate electrode is aluminum or a gate insulating layer is aluminum oxide.
Shi, like Liu, teaches an FET including each of a substrate (e.g. Si), gate electrode (highly doped Si: p. 2, lines 36-39 and p. 5, lines 13-15) on the substrate, gate insulating layer (which may be silica, i.e. SiO2, p. 5, lines 9-11) formed on the gate electrode, a MOF layer (p. 4, lines formed on the gate insulating layer, and source and drain electrodes (which may be gold, p. 4, lines 48-49), formed over the MOF layer, which is a top-contact-type configuration  (Shi: Fig. 1, Title, Abstract; p. 5, lines 30-46).  Shi teaches additional materials for each of the gate electrode and gate insulating layer, which includes aluminum and alumina (i.e. aluminum oxide), respectively (Shi: p. 2, lines 36-43 and p. 5, lines 9-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the gate electrode and gate insulating layer of Liu from aluminum (Al) and aluminum oxide (Al2O3), respectively, because Shi teaches that Al and Al2O3 are suitable gate electrode and gate insulating layer materials, respectively, for an FET having an MOF semiconductor channel.  As such, the selection of Al and Al2O3 amounts to obvious material choice.  (See MPEP 2144.07.)

B. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as evidenced by either of the admissions in the Instant Application and Yao and further in view of the article by Wu, et al. entitled “Porous Field-Effect Transistors Based on a Semiconductive Metal–Organic Framework” J. Am. Chem. Soc. 2017, 139, 4, 1360–1363 (“Wu”, hereafter).
Claim 10 reads,
10. (Original) A gas sensor comprising the field effect transistor according to claim 1.
The prior art of Liu, as evidenced by either of admissions in the Instant Application and Yao, as explained above, discloses each of the features of claim 1.  
Liu further discloses the use of the MOF of Cu3(HTTP)2 formed by the layer-by-layer process as a gas sensor (Liu: Figs. 1 and 7 and associated Example 1 at p. 5, line 16 to p. 6, line 18.)
Liu does not, however, disclose the use of the FET examples in Figs. 5 and 6 as a gas sensor. 
Wu, like Liu, teaches a FET having a MOF as the semiconductor channel.  With regard to claims 1 and 2, Wu discloses,
1. (Currently Amended) A field effect transistor comprising: 
[1] a substrate [“SiO2/Si wafer substrate” (infra)]; 
[2] a source electrode S [“50 nm thick Au thin films as the source and drain electrodes” (infra)]; 
[3] a drain electrode D [“50 nm thick Au thin films as the source and drain electrodes” (infra)];
[4] a gate electrode G [“heavily doped p-type Si as the gate electrode”]; and 
[5] a metal organic framework film MOF as a semiconductor layer [“The smooth top surface of the Ni3(HITP)2 membrane directly contacts with the SiO2/Si wafer, creating a high-quality interface between the MOF semiconductor and the SiO2 dielectric”]  on the substrate, 
[6] wherein the metal organic framework film MOF has a stacked structure, a plurality of crystalline structures in which organic ligands [HITP] having a π-conjugated skeleton and three or more coordinating groups  [i.e. six amine groups      (-NH2); Wu: “Scheme S1” in “Supporting Information”, p. S2] and metal ions [Ni2+] are coordinated to be developed in a planar direction of the substrate are stacked on the substrate via a π-π interaction in the stacked structure [as shown in Figs. 1a and 2 of Wu; see further discussion below], 
[7] wherein the crystalline structures each have pores formed by the coordination of the organic ligands and the metal ions [as shown in Fig. 1a of Wu; see discussion below], and the pores in the adjacent crystalline structures communicate with one another to form communication pores in a film thickness direction in the stacked structure [as shown in Fig. 1a of Wu; see discussion below], and
[8] the π-conjugated skeleton has a polycyclic aromatic hydrocarbon structure [i.e. the triphenylene portion of the HITP molecule] having three-fold rotational symmetry …,  
[9] wherein the field effect transistor is a top-contact type [because the source S and drain D electrode are on the top surface of the MOF as consistent with Fig. 1A of the Instant Application].  
2. The field effect transistor according to claim 1, wherein the field effect transistor is a bottom-gate G and top-contact S, D type.  
With regard to features [1]-[5] and [8] of claim 1 and claim 2, Wu states,
As shown in Figure 2, we could easily transfer the as-prepared membrane to a SiO2/Si wafer substrate in a top surface of membrane/SiO2 mode by a simple stamping process. The smooth top surface of the Ni3(HITP)2 membrane directly contacts with the SiO2/Si wafer, creating a high-quality interface between the MOF semiconductor and the SiO2 dielectric.  After deposition of patterned Au electrodes, porous FETs based on the MOF membrane were fabricated.  Figures 2 and S8 show that the prepared device possessed a bottom-gate top-contact device geometry with a 105 nm thick membrane as the active channel material, 50 nm thick Au thin films as the source and drain electrodes, and heavily doped p-type Si as the gate electrode.  The device has a channel length of 100 μm and a width of 1000 μm.
(Wu: p. 1361, right col., 3rd full ¶; emphasis added)
Each of features [1]-[5] and [9] of claim 1 and claim 2 is shown in FET shown in Fig. 2 (reproduced below).

    PNG
    media_image1.png
    196
    245
    media_image1.png
    Greyscale

(Wu: p. 1362, Fig. 2)
See also Fig. S8 in the Supporting Information (p. S8).
With regard to features [6] and [7] of claim 1, Wu states,
In the structure of Ni3(HITP)2, the tritopic HITP moieties are connected by square-planar Ni2+ centers to form a two-dimensional (2D) graphene-like honeycomb porous framework with sixfold symmetry (Figure 1a). In the lattice packing, two neighboring graphene-like layers stack in AB mode with an interval of 3.5 Å, resulting in 1D channels with an open window size of ∼1.4 nm.  Figure S2 depicts the nitrogen sorption isotherms measured at 77 K, which show significant gas uptake and release during the adsorption and desorption processes.  This observation indicates the permanent porosity in Ni3(HITP)2.
(Wu: p. 1361, left col.; emphasis added)
On the other hand, along the c axis of the structure, the above-mentioned conjugated layers overlap with an interval of only 3.5 Å, which is short enough to create sufficient orbital overlap between adjacent layers through π−π interactions.30  Thus, both the so-called “through-bond” channel (within the 2D layer) and “through-space” channel (between layers) for charge transport can be observed in Ni3(HITP)2 and may synergistically enhance the charge mobility in the membrane.30  Notably, no transistor characteristic saturation was observed in our devices, and the on/off ratios of transfer curves were dramatically reduced with increasing Vds (Figure S13).  This behavior may be attributed to the high conductivity of the Ni3(HITP)2 membrane.  This phenomenon is common in FETs made from highly conductive channel materials like graphene and Cu−BHT.31,32
(Wu: p. 1362, right col.; emphasis added)
The Ni3(HITP)2 is planar because “square-planar Ni2+ centers to form a two-dimensional (2D) graphene-like honeycomb porous framework” (supra).  The MOF is planar in the direction parallel to the top surface of the Si/SiO2 substrate, “the crystalline structures each have pores formed by the coordination of the organic ligands and the metal ions, and the pores in the adjacent crystalline structures communicate with one another in a film thickness direction in the stacked structure” as shown in Fig. 1a and 2.  
This is all of the features of claims 1 and 2 disclosed in Wu. 
In fact, with regard to claims 1 and 2, Wu only fails to teach that the coordinating groups of the organic ligand are either hydroxy groups or carboxylic acid groups. 
Thus, Wu teaches and FET having the same structural elements as Liu but only differs in the coordinating groups on the triphenylene portion of the organic ligand and the metal ion, i.e. Ni versus Cu.
With regard to claim 10, Wu does not explicitly state that the FET shown in Fig. 2 is used as a gas sensor.  However, Wu states that it is known to do so, stating in this regard,
… FETs with porous channels can greatly extend their applications on voltage-gated ion channels/microfluidic chips and vastly enhance the sensitivity of FET-based gas/ion sensors.11
(Wu: p. 1360, right col., 1st partial ¶; emphasis added)
The porous channel may greatly extend the applications of FETs to fields that require channel materials having large surface area and penetrability, such as FET-based sensors, voltage-gated ion channels, and microfluidic chips.
(Wu: p. 1362, right col., last partial ¶; emphasis added)
As quoted above, Wu explains that the MOF structure shown in Fig. 1a absorbs and desorbs nitrogen gas, stating in this regard, “Figure S2 [on p. S5 of the Supporting Information] depicts the nitrogen sorption isotherms measured at 77 K, which show significant gas uptake and release during the adsorption and desorption processes” (Wu: p. 1361, left col.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the FET of Liu as a gas sensor because it has permanent porosity capable of adsorbing and desorbing gases as evidenced by the gas sensor examples in Liu Figs. 1 and 7 and because Wu states that porous FETs are known to be used as gas sensors (supra). 
This is all of the features of claim 10.

IV. Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814